     Case 1:20-cv-00981-AWI-SKO Document 37 Filed 01/04/21 Page 1 of 2


 1

 2                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA
 3

 4   YELLOWCAKE, INC. and COLONIZE                     )
     MEDIA, INC.,                                      )
 5                                                     )   Case No. 1:20-cv-00981-
                                                       )   AWI-SKO
 6                             Plaintiffs,
                                                       )   (Hon. Anthony W. Ishii)
 7          v.                                         )   ORDER RE EXTENSION
 8                                                     )   OF TIME FOR
     TRIWOLF MEDIA, LLC, TANGO                         )   PLAINTIFFS TO OPPOSE
 9   MULTIMEDIA PRODUCTIONS, LLC,                          DEFENDANTS’ SPECIAL
                                                       )   MOTION
10   DISTRIBUIDORA DE DISCOS                           )
     MONTERREY, S.A., DE C.V., PLATINO                 )   (Doc. 36)
11   RECORDS, INC., ALBERTO MITCHELL,                  )
12   and DOES 1-20,                                    )
13
                                                       )
                         Defendants.                   )
14                                                     )
15
                                                       )
     TRIWOLF MEDIA, LLC,                               )
16                                                     )
                               Counterclaimant,        )
17
                                                       )
18          v.                                         )
19                                                     )
     YELLOWCAKE, INC. and COLONIZE                     )
20   MEDIA, INC.                                       )
21                                                     )
                               Counter-Defendants.     )
22

23

24
           Upon reviewing the stipulation (Doc. 36) entered into between the plaintiffs,
25
     Yellowcake, Inc. and Colonize Media, Inc. (the “Plaintiffs”), and defendants, Triwolf
26
     Media, LLC and Tango Multimedia Productions, LLC (the “Defendants”), through
27
     their respective undersigned attorneys of record, and good cause appearing,
28
                                               1
     Case 1:20-cv-00981-AWI-SKO Document 37 Filed 01/04/21 Page 2 of 2


 1            IT IS ORDERED that the time for Plaintiffs to submit their opposition to
 2   Defendants’ special motion to strike counts 5, 6, 7, 8 and 9 of Plaintiffs’ first amended
 3   complaint (Doc. 35) is hereby extended up to and including January 25, 2021. The
 4   hearing date for the motion to strike is CONTINUED to February 8, 2021, at 1:30
 5   p.m. in Courtroom 2 (AWI) before District Judge Anthony W. Ishii.
 6

 7   IT IS SO ORDERED.

 8   Dated:   January 4, 2021                              /s/   Sheila K. Oberto         .
 9                                                UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
